Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Molly Chen on June 1, 2021.

The application has been amended as follows: 
Claim 1, line 13: “amend Mo: 6.55-9.09%” to “Mo: 6.55-9.09 mass%”
Cancel claim 16
Claim 17, line 1: amend “claim 16” to “claim 1”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Kawasaki et al. (US 2017/0037495 Al) (hereinafter “Kawasaki”).


Element
Present Invention
Kawasaki
Overlap
Ni
15.8-17.5
5.0-30.0
Preferred: 15-20
5.0-30.0
Si
2.08-2.89
0.5-5.0
Preferred: 2.5-3.5
0.5-5.0
Fe
7.03-9.06
3.0-20.0
Preferred: 7.0-10.0
3.0-20.0
Mo
6.55-9.09
3.0-20.0
Preferred: 10.0
3.0-20.0
Mg
0.02-1.53


Optional Cr
1.0-15.0
Less than 1.0

Remaining Balance
Cu and inevitable impurities
Cu and unavoidable impurities
Cu and unavoidable impurities

 
Kawasaki also teaches the wear-resistance copper-based alloy may be applied to a copper-based sliding member or sliding portion including a copper-based valve system material mounted in an internal combustion engine (Kawasaki, [0056]). 

However, Kawasaki does not disclose or suggest 0.02-1.53 mass% of Mg being added to the copper-based alloy. Moreover, Applicant provided sufficient data to establish unexpected results.

Therefore, it is clear that Kawasaki, either alone or in combination, does not disclose or suggest the present invention.

In light of the above, claims 1, 10-15, and 17-18 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732